          Case 1:18-cv-02296-AJN Document 53 Filed 02/24/21 Page 1 of 1




UNITED STATES DISTRICT COURT                                                         
SOUTHERN DISTRICT OF NEW YORK


 Everytown for Gun Safety Support Fund,

                        Plaintiff,
                                                                                 18-cv-2296 (AJN)
                –v–
                                                                                      ORDER
 Bureau of Alcohol, Tobacco, Firearms, and Explosives,

                        Defendant.



ALISON J. NATHAN, District Judge:

       The Court has received the mandate of the United States Court of Appeals for the Second

Circuit reversing this Court’s Opinion & Order of August 19, 2019, and remanding with

instructions to enter judgment in favor of ATF. Dkt. No. 50. The parties have conferred and

informed the Court by joint letter that there is nothing more for the Court to address in this case.

Dkt. No. 52. It is therefore ORDERED that judgment shall be entered in favor of ATF. The

Clerk of Court is respectfully directed to enter judgment and close the case.


       SO ORDERED.


Dated: February 24, 2021                           __________________________________
       New York, New York                                   ALISON J. NATHAN
                                                          United States District Judge
